Citation Nr: 1017150	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness. 

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.  

4.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.  

5.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.  

6.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.  


7.  Entitlement to service connection for abnormal weight 
loss, to include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.  

8.  Entitlement to service connection for a neurological 
disorder, to include as due to an undiagnosed illness or as a 
manifestation of a chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The issue of entitlement to service connection for a 
degenerative joint disease of the lumbar spine has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action. 

The issues of entitlement to service connection for joint 
pain, muscle pain, a neurological disorder, abnormal weight 
loss, a sleep disorder, and a skin disorder, to include as 
due to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.  

2.  Although the Veteran has reported difficulty sleeping and 
being tired, the difficulty sleeping has been attributed by 
clinical providers to diagnosed psychiatric disorders, and no 
provider has assigned a diagnosis of chronic fatigue syndrome 
or suggested that the Veteran has a chronic multisymptom 
disorder, other than a psychiatric disorder, manifested by 
fatigue.  

3.  The Veteran does not have a disability or an undiagnosed 
illness manifested by headaches, and the Veteran's statements 
that he has manifested headaches chronically and continuously 
since service are not credible.  


CONCLUSIONS OF LAW

1.  Chronic fatigue, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2009). 

2.  Headaches, including as due to an undiagnosed illness, 
were not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification a letter to the Veteran in January 
2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letters, VA informed the Veteran of the elements of his 
claims, and of the evidence necessary to substantiate his 
claims.  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided a 
notification letter to the Veteran prior to the initial 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
Prior to the initial rating decision on appeal, VA did not 
provide written notification to the Veteran regarding 
disability ratings in general, and regarding effective dates 
for the award of VA benefits.  See Mayfield and 
Dingess/Hartman, both supra.  However, as the instant 
decision denies service connection, no disability rating or 
effective date will be assigned.  Accordingly, any absence of 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify. 

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In this regard, the Veteran has not at any point identified 
any VA, private or other records pertinent to his claims.  
Nor does the record suggest the existence of any such 
records.  VA has obtained the service treatment records for 
his active service.  In light of this, the Board finds that 
VA's duty to assist the Veteran in obtaining outstanding 
records has been fulfilled.  38 U.S.C.A. § 5103A.

As to VA examination of the Veteran, under the facts of this 
case, the Board finds that VA has complied with any duty to 
assist the Veteran with respect to obtaining a VA 
examination.  The Board first points out that neither a VA 
examination nor a VA opinion specific to chronic fatigue 
syndrome or headaches was necessary here.  In this regard, 
the Board notes that there is no evidence, lay or medical, of 
current disability or of an undiagnosed illness involving 
headaches or chronic fatigue syndrome.  

Likewise, there is no evidence suggesting a link between any 
claimed headache disorder and/or chronic fatigue syndrome and 
service.  The Veteran has provided no information suggesting 
that he has experienced chronic fatigue syndrome in service, 
or with respect to headaches, continuously since service.  
Nor, as to the allegation that his symptoms may be due to 
undiagnosed illnesses, has he even indicated that he 
currently experiences the symptoms, or suggested that the 
symptoms or illness is chronic in nature.  In any event, the 
Veteran has been afforded VA examination and VA clinical 
treatment of psychiatric disorders.  The records of VA 
treatment for psychiatric disorders reflect that the Veteran 
has difficulty sleeping, fatigue, and occasional headaches.  
The evidence establishes that these complaints have been 
linked to psychiatric disorders which are addressed in the 
Remand appended to this decision.  

Under these circumstances, the Board finds that VA need not 
provide the Veteran with an examination or obtain an opinion 
as to chronic fatigue and headaches.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.317 (2009), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. § 3.317(a)(2)(i) (2009).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii) (2009).  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  Id.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2009).  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a six-month period will be considered chronic.  
38 C.F.R. § 3.317(a)(4) (2009).  

The six-month period of chronicity is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  Signs or symptoms that may be a manifestation 
of an undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Discussion 

The Veteran contends that service connection is warranted for 
chronic fatigue syndrome and headaches, to include as due to 
an undiagnosed illness.  As noted, the remaining issues on 
appeal (i.e., a skin disorder, joint pain, muscle pain, 
abnormal weight loss, sleep disturbances, and a neurological 
disorder) are discussed in the remand portion of this 
decision below.  However, with respect to the claims of 
chronic fatigue syndrome and headaches, the Veteran has 
provided very little information as to the nature of these 
claimed disorders, when they arose, or whether he currently 
has the disorders.  In January 2005 correspondence the RO 
advised the Veteran of the information and evidence relevant 
to establishing his claims on a direct basis, and also on the 
basis of undiagnosed illness.  To date, the Veteran has not 
responded to the RO's requests for information on his claimed 
disorders.  

(i) Chronic Fatigue Syndrome 

The service treatment records do not mention any complaints 
of fatigue, or any clinical findings or diagnosis relating to 
any disorder manifested by fatigue, to include chronic 
fatigue syndrome.  

Likewise, the post-service VA treatment records are silent as 
to complaints, treatment, or diagnoses of chronic fatigue 
syndrome, or any other disability manifested by chronic 
fatigue, except to the extent that numerous clinical records 
reflect that the Veteran complains of lack of energy and 
difficulty sleeping.  The clinical records, including records 
dated in 2005 through 2010 reflect that the Veteran's 
difficulty sleeping and lack of energy have been attributed 
to diagnosed psychiatric disorders.  Most recently, these 
symptoms have been attributed to posttraumatic stress 
disorder (PTSD), for which service connection has been 
granted.  To the extent that difficulty sleeping, lack of 
energy, or fatigue have been attributed to a known, diagnosed 
psychiatric disorder, service connection for the same 
symptoms under another diagnosis, or as an undiagnosed or 
chronic multisymptom disorder, is not authorized.  38 C.F.R. 
§ 4.14.  

No provider has assigned a diagnosis of chronic disorder 
manifested by extreme fatigue, including chronic fatigue 
syndrome - either during service or currently, other than, as 
noted above, as associated with know psychiatric disorders.  
Therefore, service connection for chronic fatigue syndrome on 
the basis of direct service incurrence must be denied, as 
service connection requires that the claimant have the 
claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Further, no examiner has reported any objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by extreme fatigue, 
except, as noted, as attributed to a diagnosed psychiatric 
disorder, nor has any examiner diagnosed chronic fatigue 
syndrome.  Accordingly, the criteria are not met for payment 
of compensation under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

In fact, the only evidence in support of the Veteran's claim 
for chronic fatigue syndrome, as separate from a psychiatric 
disorder, is his own contentions.  However, there is no 
indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  

For the foregoing reasons, the claim for service connection 
for chronic fatigue syndrome must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

(ii) Headaches

The Veteran's service treatment records do not mention any 
complaints of headaches, or any clinical findings or 
diagnosis relating to a headache disorder.  

Likewise, post-service VA treatment records are also silent 
as to complaints, diagnoses, or symptoms relating to 
headaches or a headache disorder.  The Board notes that in a 
November 2009 VA treatment record the Veteran reported being 
hit in the head with a barrel in service, and that he 
suffered from headaches for a period of 2 weeks thereafter.  
He did not report having current headaches.  In fact, VA 
clinical records dated from December 2004 to the present show 
that the Veteran has consistently denied having headaches.  
See, e.g., VA Clinical Notes, December 2004, March 2005, and 
January 2007.  No notation that the Veteran reported current 
headaches is included in VA clinical records dated in 2009 or 
2010 or in non-VA clinical statements during that period.  

Simply stated, the medical records do not reflect any 
treatment for the Veteran's claimed headaches, and no 
examiner has diagnosed any disorder manifest by headaches.  
No examiner has reported any objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by headaches.  Moreover, the evidence 
does not show that the Veteran has ever reported experiencing 
any prostrating attacks of headaches, as required for a 
compensable rating for headaches.  See 38 C.F.R. § 4.124a, 
Code 8100 (2009).  

In the absence of evidence that the Veteran has ever had a 
diagnosed chronic disability manifest by headaches - either 
during service or currently - service connection on the basis 
of direct service incurrence must be denied.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to headaches since service.  However, 
such report must be weighed in light of the record as a howl 
and the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006).  It is, however, difficult to 
believe that the Veteran would not have sought medical 
evaluation if he had manifested headaches chronically since 
his March 1994 discharge, which is more than 10 years ago.  

The Board acknowledges that over-the-counter remedies for 
headaches are readily available.  However, the clinical 
records reflect that the Veteran received current VA 
treatment for several disorders.  During 2009, there are 
clinical records averaging approximately monthly.  Under the 
circumstances, the Board finds that it is simply not credible 
that the Veteran has manifested chronic headaches since 1994 
in the absence of some evidence of a report of such symptoms 
and in the absence of a request for evaluation of such 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  

For the foregoing reasons, the claim for service connection 
for headaches is denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert, supra; Alemany, supra. 


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness, is 
denied. 

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.  




REMAND

Again, the Veteran claims entitlement to service connection 
for a skin disorder, muscle pain, joint pain, a sleep 
disorder, abnormal weight loss, and a neurological disorder, 
all as due to undiagnosed illness.  

The Board observes that the evidence of record suggests that 
some of the aforementioned symptoms/disabilities which the 
Veteran asserts are due to undiagnosed illness may possibly 
be symptoms of other, diagnosed disabilities.  

For instance, the Veteran has been diagnosed with PTSD 
(service-connected) and depression (non-service connected), 
the predominate symptomatology of which includes sleep 
disturbances and decreased appetite.  However, without 
further medical inquiry, the Board is unable to determine 
whether such sleep disturbances and weight loss symptoms 
exist separate and distinct from the Veteran's PTSD and 
depressive disorder disabilities.  In other words, further 
examination is needed to determine if such symptoms are due 
to a diagnosed illness(es), or whether they are otherwise 
attributable to a medically unexplained chronic multisymptom 
illness.  

In this same vein, the Veteran has been diagnosed with 
degenerative joint disease of the lumbar spine (non-service 
connected); however, the post-service record contains 
numerous complaints of generalized back and joint pain and 
other arthralgias.  Again, the Board is unable to determine 
whether such symptomatology is solely attributable to a 
diagnosed disability (here, degenerative joint disease), or 
whether the symptoms are indicative of a medically 
unexplained chronic multisymptom illness.  

Accordingly, the Board finds that a VA examination(s) is/are 
warranted to determine whether or not each of the Veteran's 
claimed symptoms of muscle pain, joint pain, sleep 
disturbances, abnormal weight loss, skin problems, and a 
neurological disorder, are due to diagnosed illnesses, or to 
a medically unexplained chronic multisymptom illness.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A brief medical history with respect to each claimed 
disability is outlined below. 

Skin Disorders

With respect to the claimed skin disorders, the Veteran's 
service records show treatment for a painful, right axillary 
abscess (cyst) under the arm in August 1991.  There are no 
other references to skin problems contained within the 
Veteran's STR's.  

The post-service VA treatment records show current diagnoses 
of an abscess/boil to the ear and to other unspecified sites, 
onychomycosis, cellulitis, and subjective complaints of 
rashes and "large bumps" that break out over the Veteran's 
buttocks and ears.  See VA Clinical Note, January 2007.  A VA 
"Active Outpatient Medications" list shows that the Veteran 
has been prescribed Terbinafine HCL (1%) for an unidentified 
"skin infection." 

Muscle Pain, Joint Pain, and Neurological Symptoms

With respect to claimed muscle pain, joint pain, and 
neurological symptoms, service treatment records indicate 
that the Veteran complained of left leg swelling, muscle 
tightness, and numbness radiating down his calf following a 
flag football injury in October 1991.  There are several 
subsequent references to left leg pain and numbness, although 
no specific neurological findings are of record. 

Post-service, an August 2004 VA treatment note shows 
complaints of intermittent lumbar pain. 

A March 2005 VA treatment note reflects that the Veteran 
complained of joint pain and stiffness in his hands and 
shoulders; the assessment was athralgia, which the examiner 
"likely" attributed to his job as a mail carrier.  

A March 2006 VA treatment note shows complaints of back and 
finger joint pain.  Likewise, an April 2006 VA treatment note 
reflects continued complaints of aching pain in the fingers 
and back.  VA treatment notes dated in January 2007 and 
November 2008 also reflect complaints of low back and joint 
pain.  

A private medical record dated in February 2009 shows that 
the Veteran present with complaints of on-going back pain, 
right lower extremity radiating pain, and severe muscle 
spasms.  He described the pain as constant and moderate.  
Diagnoses at that time included sciatica, muscle spasms, and 
pain in the extremities. 

A November 2009 VA treatment record shows that the Veteran 
complained of constant, radiating pain in the lumbar spine 
region.  X-ray findings confirmed degenerative disk disease 
at L5-S1, with disk bugling.  

A January 2010 post-service VA treatment record reflects 
reduced knee jerk reflexes and weakness in the left leg.  No 
related diagnosis or follow-up treatment for those symptoms 
is of record.  

Sleep Disorder/Disturbances and Abnormal Weight Loss 

As noted above, the Veteran has been diagnosed with PTSD 
(service-connected) and depressive disorder (non-service 
connected).  Major components of the Veteran's psychiatric 
disabilities include sleep disturbances and decreased 
appetite.  Indeed, the post-service record is replete with 
references to sleep disturbances, "poor sleep due to 
frequent wakening," "poor appetite," and decreased weight.  
However, the Board is unable to determine whether such 
symptomatology is part and parcel of the Veteran's diagnosed 
psychiatric disabilities, or whether the sleep disturbances 
and weight loss may attributable to an undiagnosed 
mulitsymptom illness.  A VA examination, as outline below, 
must be conducted in order to answer such medical questions.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain pertinent VA medical records 
that are not already on file, and 
associate them with the claims file.  

2.  After completion of the above, 
schedule the Veteran for appropriate 
examinations to determine whether the 
claimed medical disabilities (skin 
problems, muscle pain, joint pain, sleep 
disturbances, abnormal weight loss, and a 
neurological disorder) are currently 
manifested, and if so, their etiology and 
onset date(s).

In requesting any examination, the AMC/RO 
should request that the examiner render 
opinions as to whether it is at least as 
likely as not that any clinically 
demonstrated disorders are the result of 
any incidents of active military service, 
including any already-service-connected 
disability (i.e. PTSD), with consideration 
of the provisions of law pertaining to 
Persian Gulf War "Undiagnosed Illness."

All indicated tests and studies should be 
accomplished. The claims file should be 
made available to the examiners for review 
in connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons for 
their medical conclusions.  An opinion 
should be provided based on review of the 
claims file alone if the Veteran fails to 
report for the examination.

The examiners should furnish opinions 
concerning the following for each 
currently manifested disability identified 
above:

(a) Each examiner should describe the 
nature and severity of all relevant 
pathology and state whether the Veteran's 
skin problems, muscle pain, joint pain, 
sleep disturbances, abnormal weight loss, 
and neurological symptoms are part and 
parcel of any diagnosed condition, to 
include the service-connected PTSD 
disability, and any other diagnosed 
psychiatric disabilities.  

The examiners should opine whether it is 
at least as likely as not that any 
currently manifested disorder(s) is/are 
related to the Veteran's active service, 
including service in Southwest Asia.  This 
should include an opinion regarding 
whether the Veteran's claimed conditions 
are causally or etiologically related to 
military service or to some other cause or 
causes.  The examiners should state 
whether there is any evidence that the 
currently diagnosed conditions are related 
to any signs or symptoms the Veteran 
experienced during his service.

(b)  If any condition cannot be attributed 
to a diagnosed illness, the appropriate 
examiner should state whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after the Veteran's departure 
from service or that the undiagnosed 
illness was the result of some other cause 
or medical condition unrelated to service.

3.  Upon receipt of the reports of the VA 
examiners, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including any additional evidence received 
since the last supplemental statement of 
the case. If the Veteran's claims remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


